Citation Nr: 1741102	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from July 22, 2009 to June 11, 2014, for osteoarthritis of the right knee with patellofemoral pain syndrome (right knee disability), pre-status post right total knee replacement.   

2.  Entitlement to an evaluation in excess of 30 percent for status post right total knee arthroplasty from August 1, 2015. 

3.  Entitlement to an initial rating in excess of 10 percent prior to June 11, 2014 for osteoarthritis of the left knee with patellofemoral pain syndrome (left knee disability). 
  

REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.Lech, Counsel 


INTRODUCTION

The Veteran had active service in the Army from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran received a temporary 100 percent rating for his right knee disability from June 11, 2014 to August 1, 2015.  As such, that period is not on appeal, as the Veteran received the maximum schedular rating for it.  The Veteran has also not indicated that he wished to appeal that 100 percent rating.

In addition, the issue of entitlement to an earlier effective date was raised by the records.  In his December 2010 notice of disagreement (NOD), the Veteran stated that he wished to appeal the date of the grant of service connection for right and left knee disabilities.  See December 2010 NOD, in VBMS.  The issue of an early effective date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 

The issues of entitlement to an evaluation in excess of 30 percent for status post right total knee arthroplasty from August 1, 2015 and entitlement to an initial rating in excess of 10 percent prior to June 11, 2014 for a left knee disability are REMANDED to the AOJ. 




FINDING OF FACT

The Veteran's right knee disability has been productive of no more than pain and no limitation of motion prior to June 11, 2014. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability prior to June 11, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher rating for his right knee disability.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40 (2016).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id.  

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id.  at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The evaluation of the same disability under several DCs, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, while the Veteran has been assigned two separate disability ratings for his right knee disability (one pre-surgery and one post-surgery), only one of them, 5010 (the pre-surgery one), is the subject of this hereby decision.  The other post-surgery disability rating is the subject of the remand below. 

The Board also considered Correia v. McDonald for the pre-surgery, appellate period, and determined that due to the changed nature of the Veteran's disability - a total right knee arthroplasty -  as well as no limitation of motion reported in the October 2010 VA examination, that remand as to this appellate period is not warranted, although as stated, the post-surgery period, such is required.  28 Vet. App. 158 (2016).  

The Veteran's knee disability is rated under Diagnostic Code 5010, which states that traumatic arthritis is rated pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2016).

There are several other Diagnostic Codes which could be applicable to a knee disability. 

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Again, that is neither shown or asserted here, as the Veteran has explicitly denied any recurrent subluxation or lateral instability of the right knee.  See VA treatment note February 22, 2011; October 2010 VA examination, in VBMS. 

Diagnostic Code 5258 addresses cartilage, semiulnar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30-percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016). 

The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore, separate ratings can be assigned where appropriate symptomatology is shown.  

The Veteran was given a VA examination in October 2010 and was noted to have 
pain in both knees, which he reported he experienced since 1975.  The Veteran related that he had right knee surgery in 1984.  Upon physical examination, his gait was normal.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, knee hyperextension, or locking pain.  The examiner noted that the Veteran experienced crepitus (a grating, cracking, or popping sound) of the knee.  Range of motion was normal without pain.  There were no additional limitations following repetitive motion, and ligament stability testing was normal.  X-rays showed moderate tricompartment spurring.  The Veteran was also noted to have a residual linear surgical scar on the right knee - here, the Board notes that the Veteran currently receives a separate rating for a right knee scar.  See May 2016 rating decision, in VBMS.  

The Veteran's VA medical treatment records show that the Veteran experienced right knee pain (VA treatment notes February 22, 2011 to May 2, 2014, in VBMS), severe arthritis (VA treatment note May 2, 2014, in VBMS), effusion/swelling (VA treatment notes January 8, 2012, February 6, 2012 and July 11, 2012, in VBMS).  There was no tenderness, redness, or heat noted, range of motion was good, there was no weakness, and the Veteran was noted to ambulate with a mild limp.  See VA treatment note February 6, 2012, in VBMS.  On October 10, 2011, the Veteran was noted to have a range of motion greater than 0 to 120 bilaterally.  The Veteran had tenderness to palpation in the medial compartment.  His knee was stable, and he was diagnosed with arthritis.  The Veteran was noted to have had knee surgeries in 1982, 1990, and 1997.  See VA treatment note February 22, 2011, in VBMS.    

The Board finds that an increased rating in excess of 10 percent for the Veteran's right knee disability is not warranted.

As mentioned above, the Veteran's knee disability is rated under Diagnostic Code 5010, which states that traumatic arthritis is rated pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991); see also 38 C.F.R. § 4.59 (2015).  As such, the Veteran is only entitled to a minimum 10 percent of rating based on pain, arthritis, and no limitation of motion. 

The Veteran's limitation of flexion (120 degrees at its worst in October 2011) does not warrant a compensable rating under DC 5260.  However, based on the fact that the Veteran reported ongoing right knee pain during his VA examination and was found to have painful motion upon repeated movement, the minimum 10 percent rating would be assigned to the Veteran for the painful motion of the right knee under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint.  The Veteran's limitation of flexion, which was 120 degrees during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent.   

However, the Veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5010) and limitation of motion (under another Diagnostic Code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App 484, 488 (2014).  In this case, prior to June 2014, the Veteran's 10 percent rating under Diagnostic Code 5010 already contemplated arthritis and pain, and to assign a rating under Diagnostic Codes 5260 would constitute pyramiding.  38 C.F.R. § 4.14 (2016); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran cannot be assigned a rating for both Diagnostic Code 5010 and 5260.   

In this case, prior to his surgery in June 2014, the Veteran's right knee had consistently been rated under Diagnostic Code 5010 for right knee arthritis and pain.  The Board finds that DCs 5257, 5258, and 5261 are not, based on the evidence of record, applicable in this case.  The Veteran has not been shown to have any ankylosis, recurrent subluxation or lateral instability, cartilage, semiulnar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, or limitation of extension during the period on appeal.  (While the Veteran had effusion/ swelling on some visits to his VA providers, he never showed any dislocated cartilage, semiulnar, with frequent episodes of "locking," pain.)    

The Board has also considered the Veteran's reported impairment of function, such as pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the right knee due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca), which the Veteran did not experience during the period on appeal, the evidence does not show that the right knee disability more nearly approximates the criteria for any higher rating for any period on appeal.

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected right knee disability, as the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application.


ORDER

Entitlement to an initial rating in excess of 10 percent from July 22, 2009 to June 11, 2014 for a right knee disability is denied.   


REMAND

The Veteran asserts that his right knee and left knee disabilities are more severe than the current ratings reflect.

The Veteran was afforded a VA examination for his knees in May 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to the case.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected right knee and left knee disabilities.  Provide the claims file and access to the electronic file to the examiner.  Request that the examiner review the files, including all the previous knee VA examination reports and note the review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing.  If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) The examiner must also express an opinion whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2. After completing the above, readjudicate the claim.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case. Allow an appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


